                          ____,




                                              ORDER

    Let the Writ Issue.

    DATED:      October           2018




                            WRIT              HABEAS

    The United States of America to the Warden of the Morris County Correctional Facility:

    WE COMMAND YOU that you have the body of

                   MALOY AMADOR (SBI: 775532C; DOB 10/30/1986)

-   now in the custody ofthe Morris County Correctional Facility, brought before the Honorable
    Susan D. Wigenton, United States District Judge, on November 6, 2018 at 11:30 a.m., for
    arraignment and initial appearance.

    Immediately upon completion of the proceeding, the Detainee will remain in federal custody.

                   WITNESS the Honorable Susan D. Wigenton
                   United States District Judge
                   Newark, New Jersey

    DATED:      OctoberA(9, 2018                 WILLIAM T. WALSH
                                                 Clerk of the U.S. District Court
                                                 District of New Jersey


                                                 Per:________
                                                    Deputy Clerk
                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

In the Matter of the Application of the United States
for a Writ of Habeas Corpus Ad Prosequendum, Crim. No. 18-00640


                                      PETITION FOR
                          WRIT        OF  HABEAS  CORPUS

(X ) Ad Prosequendum                             ( ) Ad Testificandum
        1.   MALOY AMADOR (SRI: 492346C; DOB: 1/7/82) (hereinafter, the “Detainee”) is in

the custody of the Morris County Correctional Facility.

       2.    On November 6, 2018, the Detainee is scheduled to be arraigned on a two-count

indictment, charging him with Possession of a Firearm by a Convicted Felon and Possession of an

Unregistered Short-Barrel Shotgun, in violation of 18 U.S.C.   § 922(g)(1) and 26 U.S.C. §   5861(d).

     3.TheDetainee will be required at the federal courthouse in Newark, New Jersey, for his

arraignment and initial appearance before the Honorable Susan D. Wigenton, United States District

Judge, on November 6,2018 at 11:30 a.m. A Writ of Habeas Corpus should be issued for that

purpose.

       4.    The Detainee will remain in federal custody after the hearing.

                                                          CRAIG CARPENITO
                                                          United States Attorney


DATED:       October 30, 2018                       By:    SI Vera Varshavsky
                                                          VERA VARSHAVSKY
                                                          Assistant United States Attorney
                                                          Petitioner
